MOORE, J.,
concurs.
Li respectfully concur. The supreme court has held that a defendant must show by clear and convincing evidence that he is “exceptional” if he is to receive a downward deviation from the mandatory sentence under the habitual offender law. State v. Johnson, 97-1906 (La.3/4/98), 709 So.2d 672. Because this defendant has made no such showing, the court has no alternative but to affirm the life sentence. I concur only to express concern over what societal goals will be served by imprisoning this 52-year-old nonviolent offender for the rest of his life, at a cost to society of nearly $20,000 a year. See, e.g., State v. Jackson, 2009-2406 (La.1/19/11), fn. 3, 55 So.3d 767 (Knoll, J, dissenting); State v. Cass, 46,228 (La.App. 2 Cir. 4/13/11), 61 So.3d 840 (Moore, J, dissenting), writ denied, 2011-1006 (La. 11/4/11), 75 So.3d 922. While a severe sentence less than life would probably be acceptable in this case, I concur in the application of the habitual offender law.